Conviction for robbery; punishment, fifty years in the penitentiary.
The record is here without any bills of exception. Appellant was charged with the robbery of R.P. Dunklin by the use of force and a firearm. Mr. Dunklin testified that he was cashier of the First National Bank of Atlanta, and that on the 6th of June, 1934, he was held up and the bank was robbed of something over five thousand dollars in cash, and twenty-five hundred dollars in bonds, and jewelry to the amount of several thousand dollars. Mr. Dunklin was unable to identify appellant as the man who committed the robbery. Mr. Clements, assistant cashier of said bank, testified that he was present at the time of the robbery, and he identified this appellant as being the man who held up the bank. Mr. Hughes, who was bookkeeper for the bank, also identified appellant. Mr. Hunt, a farmer living south of Atlanta, testified that he was in the bank at the time of the robbery. He also identified appellant as the man who committed the robbery. Appellant introduced a witness who was present at the time of the robbery, who stated that appellant *Page 385 
was not the man who committed same. Appellant also introduced several witnesses by whom he undertook to establish an alibi, and took the stand in his own behalf and testified that he was not the party who committed the robbery, but was in Little Rock, Arkansas, at the time the robbery was alleged to have been committed. These matters of conflict are for the jury, and they seem to have settled same against appellant.
Finding no error in the record, the judgment will be affirmed.
Affirmed.